Case 2:16-cv-00230-JRG Document 314-3 Filed 10/05/18 Page 1 of 12 PageID #: 20251




                        Exhibit B
Case 2:16-cv-00230-JRG Document 314-3 Filed 10/05/18 Page 2 of 12 PageID #: 20252
       RESTRICTED – ATTORNEYS’ EYES ONLY / RESTRICTED CONFIDENTIAL SOURCE CODE


                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


   PACKET INTELLIGENCE LLC,

               Plaintiff,
        v.

                                                 Civil Action No. 2:16-CV-00230
   NETSCOUT SYSTEMS, INC.,                                 (Lead Case)
   TEKTRONIX COMMUNICATIONS, and
   TEKTRONIX TEXAS, LLC


               Defendants.

   PACKET INTELLIGENCE LLC,

               Plaintiff,
        v.
                                                 Civil Action No. 2:16-CV-00147
                                                       (Consolidated Case)
   SANDVINE CORPORATION, and
   SANDVINE INCORPORATED ULC,


               Defendants.


          EXPERT REPORT OF DR. KEVIN C. ALMEROTH REGARDING
      NETSCOUT’S INFRINGEMENT OF PACKET INTELLIGENCE’S PATENTS:
              U.S. PATENT NOS. 6,665,725, 6,839,751, AND 6,954,789




                       RESTRICTED – ATTORNEYS’ EYES ONLY

                    RESTRICTED CONFIDENTIAL SOURCE CODE




                                         1
Case 2:16-cv-00230-JRG Document 314-3 Filed 10/05/18 Page 3 of 12 PageID #: 20253
        RESTRICTED – ATTORNEYS’ EYES ONLY / RESTRICTED CONFIDENTIAL SOURCE CODE


  destination, a new DLL protocol header is added-this one specific to the new medium the packet

  is to traverse. This process is repeated for each hop along the path from a source to a destination.

             67.   As mentioned above, while the stack concept is a popular metaphor to help

  understand how network communication occurs, no reference model is perfect, and each serves

  as a guideline. Protocols, for example, may perform functions of other layers in violation of a

  particular reference model, and still be accepted as valid protocols. Even in these cases, the

  abstraction provided by the general principle of layering and abstraction are sufficient to enable

  data transmission to take place successfully.

             68.   In client/server based architectures that use a particular protocol to support a

  specific application, the protocol is usually implemented in both the client and the server. Thus,

  for example, there is an HTTP client (i.e., a web browser) and an HTTP server. The client and

  server communicate over the network using additional protocols focused on the actual delivery

  of data.

             B.    Background of Packet Inspection Technology

             69.   Prior to the inventions described in the Patents-in-suit, “the growth of networks

  used as a collection of clients obtaining services from one or more servers on the network” made

  it “increasingly important to be able to monitor the use of those services and to rate them

  accordingly. ’789 patent at Col. 1:59-63. “[O]bjective information, for example, as which

  services (i.e., application programs) are being used, who is using them, how often they have been

  accessed, and for how long is very useful in the maintenance and continued operation of these

  networks.” Id. at Col. 1:63-67.

             70.   The Packet Intelligence Patents describe the challenges presented by prior art

  monitoring techniques. The prior art methods described in the patents-in-suit include using log

  files, monitors limited to providing network layer level information, pattern-matching parser


                                                     21
Case 2:16-cv-00230-JRG Document 314-3 Filed 10/05/18 Page 4 of 12 PageID #: 20254
        RESTRICTED – ATTORNEYS’ EYES ONLY / RESTRICTED CONFIDENTIAL SOURCE CODE


  techniques, and other prior art packet monitors that classify packets into connection flows, but

  not conversational flows. See id. at Col. 2:6-3:30.

         71.      The use of log files refers to analyzing “selected network activities”

  retrospectively from log files on servers and gate ways. Id. at Col. 2:6-9. However, this method

  “does not provide a map of real-time usage;” nor does it “supply complete information.” Id. at

  Col. 2:11-24.

         72.      The intrinsic record of the patents-in-suit notes that though certain network

  monitors – in particular Netflow® of Cisco Systems and RMON2 monitors – “are available for

  the real-time monitoring of networks, they lack visibility into application content and are

  typically limited to providing network layer level information.” Id. at Col. 2:32-37.

         73.      The use of “pattern-matching parser techniques” is described in the patents-in-suit

  as “wherein a packet is parsed and pattern filters are applied are also known.” Id. at Col. 2:38-41.

  However, “these too are limited in how deep into the protocol stack they can examine packets.”

  Id.

         74.      The Packet Intelligence Patents note that “prior art packet monitors classify

  packets into connection flows;” a term used to “describe all the packets involved with a single

  connection.” Id. at Col. 2:42-56. Such monitors were unable to identify and classify

  “conversational flows” with multiple connections, as described in the intrinsic record of the

  Packet Intelligence Patents. The patents-in-suit provide examples of protocols that could result in

  disjointed flows under the prior art techniques. Id. at Col. 2:57-3:30.

          C.       Background and Importance of the Packet Intelligence Patents

                  1.     Overview of the Packet Intelligence Patents

         75.      U.S. Provisional Application No. 60/141,093 (the “’093 Provisional”), entitled

  “Method and Apparatus for Monitoring Traffic in a Network” was filed on June 30, 1999. The


                                                   22
Case 2:16-cv-00230-JRG Document 314-3 Filed 10/05/18 Page 5 of 12 PageID #: 20255
        RESTRICTED – ATTORNEYS’ EYES ONLY / RESTRICTED CONFIDENTIAL SOURCE CODE


  named inventors of the ’093 Provision are Russel S. Dietz, Joseph R. Maixner, Andrew A.

  Koppenhaver, William H. Bares, and Haig A. Sarkissian.

         76.     U.S. Patent No. 6,665,725 (the “’725 patent”), entitled “Processing Protocol

  Specific Information in Packets Specified by a Protocol Description Language,” was filed June

  30, 2000 as U.S. Patent Application No. 09/609,179. The named inventors of the ’725 patent are

  Russell S. Dietz, Andrew A. Koppenhaver, and James F. Torgerson. The ’725 patent claims

  priority to the ’093 Provisional. In addition, the ‘725 states that it is related to and incorporates

  by reference U.S. App. No. 09/608,237 (now U.S. Patent No. 6,651,099 (“the ’099 patent”)).

  See ’725 at Col. 1:5-37, Col. 2:21-30.

         77.     U.S. Patent No. 6,839,751 (the “’751 patent”), entitled “Re-Using Information

  from Data Transactions for Maintaining Statistics in Network Monitoring,” was filed June 30,

  2000 as U.S. Patent Application No. 09/608,126. The named inventors of the ’751 patent are

  Russell S. Dietz, Joseph R. Maixner, and Andrew A. Koppenhaver. The ’751 patent claims

  priority to the ’093 Provisional. In addition, the ’751 patent is related to and incorporates by

  reference the ’099 patent. See ’751 at Col. 1:5-35, Col. 2:11-20.

         78.     U.S. Patent No. 6,954,789 (the “’789 patent”), entitled Method and Apparatus for

  Monitoring Traffic in a Network,” was filed October 14, 2003 as U.S. Patent Application No.

  10/684,776. The named inventors of the ’789 patent are Russell S. Dietz, Joseph R. Maixner,

  Andrew A. Koppenhaver, William H. Bares, Haig A. Sarkissian, and James F. Torgerson.

  The ’789 patent is a continuation of U.S. Patent Application No. 09/608,347, filed June 30, 2000,

  which issued as the ’099 patent. Further, the ’789 patent also claims priority to the ’093

  Provisional.




                                                    23
Case 2:16-cv-00230-JRG Document 314-3 Filed 10/05/18 Page 6 of 12 PageID #: 20256
        RESTRICTED – ATTORNEYS’ EYES ONLY / RESTRICTED CONFIDENTIAL SOURCE CODE


         79.     The following were also filed on June 30, 2000 and claim priority to the ’093

  Provisional, but are not presently asserted in the pending litigations: U.S. Patent Nos. 6,651,099;

  6,771,646; and 6,789,116.

                 2.      Overview of the Disclosed Invention

         80.     The Packet Intelligence Patents are generally directed to classifying and

  monitoring network traffic. Traffic classification involves detecting the underlying protocols

  used to construct a data packet, as well as the applications or user activity responsible for

  generating network traffic. Traffic monitoring involves identifying the underlying

  protocols/applications of a flow along with recording traffic statistics. Such classification and

  monitoring provide network administrators with detailed information about their networks,

  which can be used to diagnose network problems, control bandwidth allocation, and ensure an

  appropriate quality of service for users.

         81.     One of the problems that the Patentees desired to solve concerns disjointed flows.

  Prior art monitors were able to keep track of connection flows. A “flow” is “a stream of packets

  being exchanged between any two addresses in the network.” ’789 Patent 1 at Col. 12:11-12. A

  “connection flow” is “all the packets involved with a single connection.” Id. at Col. 2:43-45. The

  problem with only tracking connection flows is that certain applications and protocols may

  generate multiple connections. In other words, a single application may spawn multiple

  connections for a single activity.




  1
    As mentioned above, the specifications are overlapping and incorporate one another by
  reference. Therefore, in this section I only provide references to the ’789 patent specification.
  However, as noted above, the ’789 patent is a continuation of the ’099 patent meaning they share
  a common specification. Further, the ’751 and ’725 patents both incorporate the ‘099 patent by
  reference meaning the ‘099 specification is part of the intrinsic record of both the ’751 and ’725
  patents.


                                                   24
Case 2:16-cv-00230-JRG Document 314-3 Filed 10/05/18 Page 7 of 12 PageID #: 20257
        RESTRICTED – ATTORNEYS’ EYES ONLY / RESTRICTED CONFIDENTIAL SOURCE CODE


         82.      According to the the Patentees: “[i]n order to eliminate the possibility of

  disjointed conversational exchanges, it is desirable for a network packet monitor to be able to

  ‘virtually concatenate’—that is, to link—the first exchange with the second. If the clients were

  the same, the two packet exchanges would then be correctly identified as being part of the same

  conversational flow.” Id. at Col. 3:9-14.

         83.      According to the Patentees, a “conversational flow” is “the sequence of packets

  that are exchanged in any direction as a result of an activity—for instance, the running of an

  application on a server as requested by a client” and some “conversational flows involve more

  than one connection, and some even involve more than one exchange of packets between a client

  and server.” 2 ’789 Patent at Col. 2:45-53. One aspect that “distinguishes this invention from

  prior art network monitors is that it has the ability to recognize disjointed flows as belonging to

  the same conversational flow.” Id. at Col. 3:56-59. Conversational flows are established, in part,

  by the invention’s “capabil[ity] of examining up to whatever level is sufficient to uniquely

  identify to a required level, even all of the way to the application level (in the OSI model).” Id. at

  Col. 4:20-23.

                  3.     Overview of Conversational Flow Classification Process

         84.      Figure 3 from the patents-in-suit depicts “a functional block diagram of a process

  embodiment of the present invention that can operate as the packet monitor…”:




  2
    The parties and the Court have adopted virtually the exact same definition of “conversational
  flow”: “the sequence of packets that are exchanged in any direction as a result of an activity—for
  instance, the running of an application on a server as requested by a client—and where some
  conversational flows involve more than one connection, and some even involve more than one
  exchange of packets between a client and server.” D.I. 66 at p. 6.


                                                   25
Case 2:16-cv-00230-JRG Document 314-3 Filed 10/05/18 Page 8 of 12 PageID #: 20258
        RESTRICTED – ATTORNEYS’ EYES ONLY / RESTRICTED CONFIDENTIAL SOURCE CODE




  ’789 Patent at Col. 7:57-60.

         85.     The monitor described examines network traffic passing a connection point in a

  network. ’789 Patent at Col. Abstract, 5:18-21. The monitor receives packets from a network and

  passes them to a

         parser subsystem 301 [that] examines the packets using pattern recognition
         process 304 that parses the packet and determines the protocol types and
         associated headers for each protocol layer that exists in the packet 302. An
         extraction process 306 in parser subsystem 301 extracts characteristic portions
         (signature information) from the packet 302. Both the pattern information for
         parsing and the related extraction operations, e.g., extraction masks, are supplied
         from a parsing-pattern-structures and extraction-operations database
         (parsing/extractions database) 308 filled by the compiler and optimizer 310.
  Id. at Col. 12:19-29.

                                                  26
Case 2:16-cv-00230-JRG Document 314-3 Filed 10/05/18 Page 9 of 12 PageID #: 20259
        RESTRICTED – ATTORNEYS’ EYES ONLY / RESTRICTED CONFIDENTIAL SOURCE CODE


         86.     The information from the parser sub-system is passed to an analyzer sub-system

  where the information extracted by the parser is compared to “an internal data store of records of

  known flows that the system has already encountered, and decides (in 316) whether or not this

  particular packet belongs to a known flow as indicated by the presence of a flow-entry matching

  this flow in a database of known flows 324. A record in database 324 is associated with each

  encountered flow.” ’789 Patent at Col. 13:60-67.

         87.     As seen in Figure 3, above, the analyzer sub-system contains an extensive flow

  chart for processing extracted packet information. According to the Patentees:

         [P]ackets may need to be examined before the conversational flow can be
         identified as being associated with the application program. Typically, monitor
         108 is simultaneously also in partial completion of identifying other packet
         exchanges that are parts of conversational flows associated with other
         applications. One aspect of monitor 108 is its ability to maintain the state of a
         flow. The state of a flow is an indication of all previous events in the flow that
         lead to recognition of the content of all the protocol levels, e.g., the ISO model
         protocol levels.
  ’789 Patent at Col. 10:31-40.

         88.     Included in the analyzer sub-system is a state processor database 326, which

  provides information regarding “the different states and state transitions that occur in different

  conversational flows, and the state operations that need to be performed (e.g., patterns that need

  to be examined and new signatures that need to be built) during any state of a conversational

  flow to further the task of analyzing the conversational flow.” ’789 Patent at Col. 12:55-62. The

  state processor database provides information to the state processor 328 which

         analyzes both new and existing flows in order to analyze all levels of the protocol
         stack, ultimately classifying the flows by application (level 7 in the ISO model). It
         does this by proceeding from state-to-state based on predefined state transition



                                                   27
Case 2:16-cv-00230-JRG Document 314-3 Filed 10/05/18 Page 10 of 12 PageID #: 20260
        RESTRICTED – ATTORNEYS’ EYES ONLY / RESTRICTED CONFIDENTIAL SOURCE CODE


         rules and state operations as specified in state processor instruction database 326.
         A state transition rule is a rule typically containing a test followed by the next-
         state to proceed to if the test result is true…The state processor goes through each
         rule and each state process until the test is true, or there are no more tests to
         perform.
  Id. Col. 15:1-14.

         89.     The analysis of extracted packet information continues in the analyzer sub-system

  where additional state operations are applied to the packet

         until all those operations are completed that is, there are no more operations for
         this packet in this state. A process 332 decides if there are further states to be
         analyzed for this type of flow according to the state of the flow and the protocol,
         in order to fully characterize the flow. If not, the conversational flow has now
         been fully characterized and a process 334 finalizes the classification of the
         conversational flow for the flow.
  ’789 Patent at Col. 15:39-48. “Once a particular set of state transitions has been traversed for the

  first time and ends in a final state, a short-cut recognition pattern—a signature—can be generated

  that will key on every new incoming packet that relates to the conversational flow.” Id. at Col.

  16:28-33.

         90.     If the packet is part of an existing flow, the monitor determines from a flow entry

  database if any further processing of the packet is required to classify the flow. If not, one or

  more statistics related to the packet in a flow-entry database are updated, and the packet is

  released to the network. ’789 Patent at Col. 14:54-61, 6:51-7:18. If the state of protocol

  identification stored in the flow entry indicates further processing is required, parsing and state

  processor operations are performed on the packet to elucidate and identify the “application

  program content of the packet involved in the client/server conversational flow.” Id. at Col. 6:42-

  46, 14:63-67. The new state is recorded, and one or more statistics for the flow are updated. Id. at



                                                   28
Case 2:16-cv-00230-JRG Document 314-3 Filed 10/05/18 Page 11 of 12 PageID #: 20261
        RESTRICTED – ATTORNEYS’ EYES ONLY / RESTRICTED CONFIDENTIAL SOURCE CODE


  Col. 14:54-67, 6:65-7:5. If the packet indicates that a new flow is created that relates to an

  existing flow, signatures are built to recognize the new packets as part of a conversational flow.

  Id. at Col. 16:7-26, 30:1-14.

         91.     One of the many advantages of the invention is described as “[p]roperly analyzing

  each of the packets exchanged between a client and a server and maintaining information

  relevant to the current state of each of these conversational flows.” ’789 Patent at Col. 5:2-5. The

  use of the term “state” in this context refers to the last known step in the process of identifying

  the application layer protocol through the analysis of packets belonging to a flow, as well as any

  continued monitoring required of an identified protocol to identify other established connections

  that belong to the same conversational flow. Id. at Col. 6:58-62, 10:31-43, 10:55-67. Note that

  connection flows include packets exchanged in both directions of the connection.

                 4.      Benefits of Conversational Flows

         92.     The Patentees said that “[i]t is desirable to be able to identify and classify

  conversational flows rather than only connection flows.” ’789 Patent at Col. 2:48-49. The ability

  to relate separate connection flows into conversational flows provides many benefits.

         93.     The first benefit is the enablement of stateful firewalls. In a stateful firewall, all

  unassigned ports can normally be closed to all traffic and opened only for connection flows that

  are authorized to enter the network, such as when traffic is identified as part of a current

  conversational flow. In prior art firewalls, ports were either always open or always closed, or,

  alternatively, were normally closed but opened dynamically only for outside packets that were

  responsive to a connection flow that was initiated from inside the firewall. The implementation

  of conversational flow recognition allows more flexible and effective stateful firewall operations,

  thereby permitting network operators greater flexibility in configuring network security policies.




                                                    29
Case 2:16-cv-00230-JRG Document 314-3 Filed 10/05/18 Page 12 of 12 PageID #: 20262
        RESTRICTED – ATTORNEYS’ EYES ONLY / RESTRICTED CONFIDENTIAL SOURCE CODE


         94.     A second benefit of relating connection flows into conversational flows is more

  robust understanding of the quality of service (“QoS”) and bandwidth usage of a multiple

  connection flow application, such as an audio-video stream or a web browser based application

  such as Facebook. Additionally, understanding the ultimate application also enables special

  business models that, for instance, (1) exclude certain network traffic from data limit usage; (2)

  permit bandwidth throttling of certain applications, such as peer to peer services; and (3) restrict

  users from accessing certain web browser applications at specific times while simultaneously

  allowing other web browser applications to be used during those times (for instance no Facebook

  usage during working hours).

         95.     An example of activity that could lead to a multi-connection flow is a streaming

  media session, which can consist of an RTSP (Real Time Streaming Protocol) channel, one or

  more RTP (Real-time Transport Protocol) channels, and an RTCP (RTP Control Protocol)

  channel. Each of these separate connection flows relates to one another as a conversational flow

  by the invention. The analysis process disclosed in the ‘789 patent allows network monitors to

  identify protocols that do not utilize standardized ports because state processing operations are

  not limited to processing just port and address information. Instead, a description of how a

  protocol can be recognized across a series of packets is disclosed by creating a set of state

  operations and related packet parser instructions, which use the last known state of the

  identification of the flow to fetch instructions for the parser subsystem and the state operations

  processor. ’789 Patent at Col. 6:51-7:18, 10:16-40, 10:55-11:34, 14:63-67. These instructions

  further implement application layer protocol identification and allow the monitor to observe

  protocols that indicate that new flows are related to an existing conversational flow.




                                                   30
